Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment 
	The after-final paper filed 5/13/22 and captioned as a filing under “37 C.F.R. 1.114 [sic]” is understood to be a paper filed under 37 C.F.R.1.116 rather than a request for continued examination.  
No harm, no foul.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152